Citation Nr: 0906691	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-04 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for syphilis, to 
include chronic residual disability.

2.  Entitlement to service connection for hepatitis, to 
include chronic residual disability.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to November 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

FINDINGS OF FACT

1.  There has been no demonstration by competent medical 
evidence of record that the veteran has current active 
syphilis, or chronic residual disability of syphilis.

2.  There has been no demonstration by competent medical 
evidence of record that the veteran has hepatitis, or chronic 
residual disability of hepatitis.


CONCLUSIONS OF LAW

1.  Chronic residual disability of syphilis was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  Chronic residual disability of hepatitis was not 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
November 2001 and March 2006 correspondence to the veteran.  
The November 2001 letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The March 2006 
letter notified the veteran that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought. 

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant therefore, has not been prejudiced.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, and reports of post-
service private and VA examination.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed his statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

The Board notes that the veteran has asserted that he was 
treated for hepatitis in May 1980 at Fort Stewart, Georgia.  
In addition, in a November 2002 examination report, it was 
noted as medical history that the veteran had been 
hospitalized for hepatitis in 1980, as well as in 1975.  The 
evidence of record does not include treatment or 
hospitalization records from 1980.  As the veteran's claim is 
herein denied on the basis of no current disability of 
syphilis or hepatitis, or chronic residual disability 
thereof, the veteran is not prejudiced by their absence.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Factual background

The veteran's service treatment records (STRs) reveal that he 
was diagnosed with secondary syphilis and hepatitis on 
hospitalization from July to August 1975.  The veteran was 
treated with bicillin and was hospitalized for 22 days.  He 
was asymptomatic at the time of his hospital discharge.  In 
June 1986, the veteran complained of headaches, when the 
impression was cephalgia of obscure etiology.  The veteran 
was again seen in June 1986 with complaints of dehydration, 
fatigue and headaches for the past four hours.  Following 
clinical evaluation, the assessment was dehydration secondary 
to decreased fluid intake.  A May 1991 report of emergency 
medical care and treatment noted the veteran had had three 
previous visits to the emergency room or outpatient clinic 
during the past week for acute episodes of shortness of 
breath, characterized by rapid breathing, mild abdominal 
distress, and feeling mild cramping in the limbs.  That 
current night, he had awakened with shortness of breath and 
coughing, with no clear associated symptoms.  Following 
physical examination, the assessment was rule out panic 
disorder.  He was referred for psychiatric evaluation within 
72 hours.  Prior to psychiatric evaluation, he developed 
acute hyperventilation breathing pattern characterized as 
similar to that previously described.  The assessment was 
adult male hyperventilating.

The veteran's November 1991 report of medical history, which 
he completed in conjunction with a medical separation 
examination, indicates that he averred that he was in good 
health at that time.  At that time, the veteran indicated he 
had, or had previously had, frequent headaches, dizziness or 
fainting spells, palpitation or pounding heart, jaundice or 
hepatitis, and venereal disease(s).  A physician's summary of 
the reported medical history noted that the headaches were 
diagnosed as due to dehydration.  It was further noted that 
the dizziness or fainting spells, and the palpitation or 
pounding heart, were diagnosed as signs of anxiety due to 
stress.  The examiner further noted that the veteran had a 
history of hepatitis and gonorrhea in 1975.  The report of 
medical examination for separation from service, in November 
1991, was unremarkable for any complaints or abnormal 
findings relative to the disabilities at issue.  A routine 
chest x-ray examination revealed cardiopulmonary findings to 
be within normal limits. 

The report of a May 2002 VA fee-basis examination indicates 
that the veteran contends he began experiencing dizziness, 
frequent headaches, right arm tremor, right leg numbness, 
decreased memory, and two episodes of fainting in 1990.  As 
noted above, the headaches, dizziness, and fainting incidents 
were diagnosed in the military as due to stress and 
dehydration.  According to the May 2002 report, the veteran 
contended these symptoms were sporadic and not associated 
with any activity.  They occurred at random and abated 
spontaneously.  The examiner found no abnormalities and did 
not detect tremors in the upper or lower extremities. 
Furthermore, he did not find any skin lesions.  The examiner 
found no evidence in the physical examination of neurologic, 
cardiologic, or mucosal lesions of tertiary syphilis.  The 
examiner also noted that the veteran's self-reported history 
of a negative syphilis test 1 1/2 years prior to the 
examination argues strongly against the diagnosis of syphilis 
and against the possibility that the symptoms the veteran is 
experiencing are related to such infection.  Moreover, the 
examiner also noted that the fact that the veteran's symptoms 
were vague in nature and had apparently existed for more than 
10 years made a single organic disease unlikely.  The 
examiner opined that there is no obvious physiopathologic 
nexus between all of the symptoms, and he could not establish 
a single etiology for them.  The diagnosis was secondary 
syphilis treated and cured.  The examiner recommended 
serologic testing, the results of which were reported in an 
April 2003 report, to solidify his clinical suspicion. 

A November 2002 VA fee-basis examination report indicates 
that the veteran had a three year history of dizziness, 
headache, vertigo, and memory loss.  This differs 
significantly from the May 2002 report, which indicated a ten 
year history of symptoms.  The examiner reported no skin 
lesions, normal reflexes and gait, and no abnormalities in 
mental status, motor, secondary, or cranial nerve function.  
The November 2002 report indicates a diagnosis of treated 
secondary syphilis, with no abnormalities suggestive of 
tertiary syphilis.  The examiner recommended further tests to 
rule out tertiary syphilis and to complete the evaluation. 

An April 2003 VA fee-basis examination report indicates that 
the veteran did not report for reevaluation or bring previous 
requested test results (EKG, echocardiogram and CT-scan) to 
the examiner for further review.  However, the medical 
examiner concluded that, based on laboratory results 
performed on the veteran, there was no evidence of active 
syphilis or hepatitis.  Furthermore, the examiner opined that 
the veteran's symptoms should not be attributed to either 
syphilis or hepatitis.

The veteran received treatment from a private neurologist 
from October 2005 to January 2007.  Medical reports indicate 
that he chiefly complained of persistent giddiness, hand 
tremors, and chronic cervical spine pain.  He also complained 
of  nausea, severe constipation, fatigue, drowsiness, 
accentuated dizziness-ataxia, blurred vision, difficulty 
walking, and medication side effects.  The veteran was 
treated with medication, physiotherapy, and psychological 
support.  The giddiness-instability was assessed as related 
to vascular cerebral disease of posterior circulation.  (See 
October 2005 report).

A January 2007 private medical report indicates that the 
veteran complained of a dizziness-giddiness sensation "since 
five years ago while he was an active military".  This 
statement is not probative as the veteran left active service 
in 1991, approximately 15 years earlier.  The report also 
notes that the veteran has a history of chronic post 
traumatic neck pain because of a fall related to a severe 
dizziness-giddiness episode in April 2005.  Further, the 
report notes the veteran has a four year history of hand 
tremors and a three month history of leg tremors.  The 
veteran also complained of a three month history of 
difficulty walking due to clumsiness, shuffling, and 
stumbling.  The doctor's assessment was that the veteran had 
frequent, constant, and disabling dizziness, chronic cervical 
mysofacial pain post-traumatic, gait disturbance, and hand 
tremors (possible Parksonism Syndrome). 

The first element of a service connection claim is that there 
must be medical evidence of a current disability.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, not for a past disability).  There has been no 
demonstration by the medical evidence of current active 
syphilis or hepatitis, or chronic residual disability 
thereof.  While the Board concedes that the veteran was 
diagnosed with syphilis and hepatitis in service, there is no 
credible medical evidence of a nexus between any current 
disability and those in-service diseases.  As noted above, 
the May 2002 VA examiner opined that the long term and vague 
symptoms of the veteran made a single organic disease 
unlikely.  He further opined that there is no obvious 
physiopathologic nexus between all of the symptoms, and he 
could not establish a single etiology for them.  The April 
2003 VA examiner opined that the veteran's symptoms should 
not be attributed to either syphilis or hepatitis.

The January 2007 private doctor's statement which concluded 
that the veteran had multiple medical conditions which had a 
slowly progressive medical profile connecting back to his 
active military life has little, if any, probative value 
because it does not indicate a basis of fact or data upon 
which the opinion was rendered.  Moreover, there is no 
evidence of record that the private doctor was aware that the 
veteran had previously had hepatitis or syphilis.  The 2005 
to 2007 private medical reports do not mention a possible 
cause of the veteran's disabilities other than possible 
Parkinsonism Syndrome and a fall.  See Elkins v. Brown, 5 
Vet. App.474 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's STRs or another relevant documents 
which would have enabled him to form an opinion on service 
connection on an independent basis).

The Board recognizes that the veteran sincerely believes his 
disabilities are due to his in-service syphilis and 
hepatitis.  However, where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
There is no evidence of record that the veteran has the 
specialized medical education, training, and experience 
necessary to render such an opinion.  While the veteran is 
competent to testify regarding his symptoms, he is not 
competent to offer a medical opinion as to their etiology.  
Espiritu, supra.

In conclusion, the competent evidence of record fails to 
demonstrate that the veteran has syphilis or hepatitis, or 
chronic residual disability thereof, which was incurred or 
aggravated while on active duty.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
Board finds service connection for syphilis or hepatitis, or 
chronic residual disability thereof, is not warranted.


ORDER

1.  Entitlement to service connection for syphilis, to 
include residuals of syphilis, is denied.

2.  Entitlement to service connection for hepatitis, to 
include residuals of hepatitis, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


